Citation Nr: 0118067	
Decision Date: 07/10/01    Archive Date: 07/16/01

DOCKET NO.  98 - 13 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

Entitlement to service connection for a seizure disorder.

Entitlement to service connection for an acquired psychiatric 
disability 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel
INTRODUCTION

The veteran served on active duty from September 1974 to 
August 1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of June 1998 from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, denying service connection for a seizure 
disorder and an acquired psychiatric disability.

This case was previously before the Board in April 1999, and 
was remanded to the RO for additional development of the 
evidence, to include obtaining any private or VA medical 
records not already associated with the claims folder, and 
medical evidence or opinion showing that her claimed 
disabilities were incurred in service.  The actions requested 
on remand have been satisfactorily completed, and the case is 
now before the Board for further appellate consideration.  

During the pendency of the veteran's appeal but after the 
case was returned to the Board, the Veterans Claims 
Assistance of Act of 2000 became law.  This liberalizing 
legislation is applicable to the appellant's claim.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is required to specifically inform the 
claimant of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  At the time the 
veteran's claim was received at the RO on December 4, 1997, 
she was provided authorization forms for the release of 
information from private medical facilities.  Her service 
medical records were requested in March 1998.  By RO letters 
of March 17 and April 16, 1998, the veteran was notified that 
her VA medical records had been requested, and that she could 
obtain and submit private medical records or that the RO 
would do so.  By RO letters of April 16, 1998, medical 
records were requested from all medical facilities identified 
by the veteran, and she was notified of that action.  All 
private and VA medical records identified by the veteran were 
obtained by the RO.

A rating decision of June 30, 1998, denied the veteran's 
claim for service connection for a seizure disorder and for 
an acquired psychiatric disability.  The claimant and her 
representative were notified of that action by RO letter of 
July 9, 1998, with a copy of the rating decision, which 
notified the claimant of the issues addressed, the evidence 
considered, the adjudicative actions taken, the decision 
reached, the reasons and bases for the decision, her right to 
appeal that determination and to have a personal hearing, and 
the time limit in which to do so.  Following receipt of 
additional evidence, a rating action of July 28, 1998, again 
denied the veteran's claim for service connection for a 
seizure disorder and for an acquired psychiatric disability.  
The claimant and her representative were notified of that 
action by RO letter of July 30, 1998, with a copy of the 
rating decision, which notified the claimant of the issues 
addressed, the evidence considered, the adjudicative actions 
taken, the decision reached, the reasons and bases for the 
decision, her right to appeal that determination and to have 
a personal hearing, and the time limit in which to do so.  
Following receipt of her notice of disagreement, the claimant 
was provided a statement of the case on August 6, 1998, which 
notified her of the issue addressed, the evidence considered, 
the adjudicative actions taken, the decision reached, the 
pertinent law and regulations, the reasons and bases for the 
decision, her responsibility to submit evidence to support 
her claims, and VA's obligation to assist her by obtaining 
existing VA and non-VA medical and other evidence, including 
evidence in the possession of governmental authorities, that 
is pertinent and specific to his claim.  The claimant 
perfected her claims on August 20, 1998, and she was notified 
by RO letter of October 20, 1998, that her claim was being 
transferred to the Board.

As noted, in April 1999, the Board remanded the appeal to the 
RO for additional development of the evidence, to include 
obtaining any private or VA medical records not already 
associated with the claims folder, and medical evidence or 
opinion showing that her claimed disabilities were incurred 
in service.  The appellant was provided a copy of that Board 
remand order informing her of the action taken and the 
additional evidence needed.  By RO letter of June 1, 1999, 
the veteran was notified of the action taken and asked to 
complete and submit authorization forms for the release of 
information from private medical facilities, and to provide 
an opinion from a physician supporting her contention that 
her claimed disabilities were incurred in service.  
Additional medical evidence was obtained, and the appellant 
underwent a period of VA hospitalization for evaluation and 
observation.  Thereafter, a supplemental statement of the 
case was provided on December 8, 1999, notifying her of the 
issues addressed, the additional evidence considered, the 
adjudicative actions taken, the decision reached, and the 
reasons and bases for the decision.  In December 1999, the 
appellant requested a videoconference hearing before the 
Board.  Following receipt of additional evidence, another 
supplemental statement of the case was provided on December 
16, 2000, notifying her of the issues addressed, the 
additional evidence considered, the adjudicative actions 
taken, the decision reached, and the reasons and bases for 
the decision.  A videoconference hearing was held in May 2001 
before the undersigned Member of the Board.  The appellant 
offered sworn testimony and a written summary of her 
contentions, and additional documentary evidence was received 
with a waiver of initial RO review.  

VA has no outstanding or unmet duty to inform the appellant 
that any additional information or evidence is needed.  The 
Board concludes that the discussions in the rating decisions, 
statement of the case, supplemental statements of the case, 
and letters sent to the appellant informed her of the 
information and evidence needed to substantiate her claims 
and complied with VA's notification requirements.  The 
appellant has not referenced any unobtained evidence that 
might aid her claim or that might be pertinent to the bases 
of the denial of this claim, or asked that any additional 
evidence be obtained.  The RO requested all relevant 
treatment records identified by the appellant, and the 
appellant was informed in various letters what records the RO 
was requesting and she was asked to assist in obtaining the 
evidence.  Further, the appellant was provided a period of 
observation and evaluation, with diagnostic testing, at a VA 
medical facility, and all current medical evidence identified 
by the claimant has been obtained.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran);  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the instant appeal has been obtained by the 
RO, and VA's duty of notification to the claimant of required 
information and evidence and duty to assist a claimant in 
obtaining all evidence necessary to substantiate his claims 
have been fully met.  

2.  An inadequate personality disorder and chronic alcoholism 
were diagnosed during active service in June 1977, and the 
veteran was administratively separated in August 1977. 

3.  The veteran's service medical records are silent for 
complaint, treatment, findings or diagnosis of an acquired 
psychiatric disability or a seizure disorder during her 
period of active service.  

4.  An acquired psychiatric disability was not manifest 
during active service or on service separation examination, 
and psychosis was not shown during the initial postservice 
year; the veteran was hospitalized for habitual excessive 
drinking in October 1977, and was found to have to anxiety 
symptoms in September 1989. 

5.  A seizure disorder was not manifest during active service 
or on service separation examination, and organic disease of 
the central nervous system was not shown during the initial 
postservice year; complaints of seizure activity was first 
shown in September 1989 following a motor vehicle accident, 
and an electroencephalogram in February 1990 was consistent 
with a generalized seizure disorder; global brain atrophy 
with atrophy of the cerebellar was initially shown on MRI in 
May 1996.  


CONCLUSIONS OF LAW

1.  Personality disorders are not diseases within the meaning 
of applicable legislation providing for payment of VA 
disability compensation benefits.  38 C.F.R. § 3.304(c), Part 
4, § 4.9 (2000).

2.  Direct service connection may not be granted for 
disability, such as alcohol or drug abuse, which was not 
incurred in the line of duty and is the result of the 
veteran's willful misconduct or, for claims filed after 
October 31, 1990, the result of his or her abuse of alcohol 
or drugs.  38 U.S.C.A. §§ 105, 1521 (West 1991);  38 C.F.R. 
§§ 3.301(a),(b),(c)(2), 3.304(c) (2000).  

3.  An acquired psychiatric disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1131, 5107(a) 
(West 1991), 5103A(a)-(d), effective November 9, 2000;  
38 C.F.R. § .3.303 (2000).

4.  A seizure disorder was not incurred in or aggravated by 
active service, and the service incurrence of organic disease 
of the central nervous system may not be presumed.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
5107(a)(West 1991), 5103A(a)-(d), effective November 9, 2000;  
38 C.F.R. § 3.303, 3.307, 3.309 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant contends that she currently has an acquired 
psychiatric disability and a seizure disorder which were 
incurred during her period of active service, and that such 
disabilities had their onset in the 1970's.  

The Board finds that the facts relevant to the issues on 
appeal have been properly developed and that the statutory 
obligation of VA to assist the appellant in the development 
of her claims has been satisfied.  38 U.S.C.A. §§   
5107(a)(West 1991), 5103A(a)-(d), effective November 9, 2000.  
In that connection, we note that the RO has obtained the 
claimant's complete service medical records and available 
evidence from all sources identified by the claimant; that 
she has offered testimony and documentation at a 
videoconference hearing held in May 2001 before the 
undersigned Member of the Board; and that she was afforded a 
period of VA observation and evaluation in May 1998.  On 
appellate review, the Board sees no areas in which further 
development might be productive.

I.  The Evidence

A Report of Medical History prepared by the claimant at the 
time of her service entrance examination denied dizziness or 
fainting spells or nervous trouble of any sort, but noted 
frequent trouble sleeping.  On service entrance examination 
in January 1974, she was found to be well-adjusted, and her 
psychiatric and neurological evaluations were normal.  In 
February 1976, she complained of chills, headaches and 
lightheadedness of two days duration, and the impression was 
probable viral syndrome.  At the time of her reenlistment 
examination in December 1976, she denied any history of 
dizziness or fainting spells or nervous trouble of any sort.  
A report of medical examination for reenlistment in December 
1976 disclosed that her psychiatric and neurological 
condition was normal, and that she was thought to be 
approximately 28 weeks pregnant.  Her service medical records 
show that she was confirmed to be pregnant in December 1976, 
and expressed an intention to give the child up for adoption 
after speaking with the father because she did not feel able 
to raise the child and would like to reenlist.  She had an 
uncomplicated delivery in February 1977.  

On April 4, 1977, she was seen in a hysterical and apparently 
intoxicated condition after her child was removed for legal 
reasons, and the impression was inebriation.  On April 11, 
1977, she was again seen in an acutely intoxicated condition 
for the second time in one week, and was placed in the brig.  
It was determined that she was currently in the process of 
having custodial care of her child transferred to the state 
because of her irresponsibility, and had been in a distraught 
state.  She had become intoxicated that evening, threatening 
to harm herself, and she was subsequently referred for 
treatment in the alcohol rehabilitation program on April 12, 
1977.  On June 8, 1977, she was seen while undergoing alcohol 
rehabilitation treatment, and reported that she had relapsed 
and become intoxicated.  She was placed on Antabuse.  A June 
10, 1977, report from the mental heath clinic showed that she 
was currently in the alcohol rehabilitation program, with one 
relapse.  The veteran stated that her child remained in a 
local foster home placement; that her plans to marry the 
father of her child were beginning to fall apart; and that 
she was faced with being assigned to Hawaii while the father 
of her child remained in Michigan, which the examiner 
described as a difficult situation which threatened to 
overpower her meager emotional resources.  Mental status 
examination was normal apart from a situational increase in 
anxiety, tension and worry.  There was no evidence of 
neurosis, psychosis, or organic brain disease.  The 
psychiatric impression was inadequate personality disorder, 
chronic, existed prior to service entry; and chronic 
alcoholism, did not exist prior to service entry, currently 
in treatment.  

A report of medical history prepared by the claimant at the 
time of her service separation examination cited frequent 
trouble sleeping, depression and excessive worry, and 
dizziness or fainting spells, but denied periods of 
unconsciousness or nervous trouble of any sort.  On service 
separation examination in August 1977 1974, her neurological 
evaluation was normal.  Her psychiatric examination cited her 
previous diagnoses of inadequate personality disorder and 
chronic alcoholism.  The veteran was administratively 
separated in August 1977.  

In June 1987, the veteran requested an extension of her 
delimiting date for Chapter 34 Educational Assistance 
benefits, citing periods of medical treatment.  A VA hospital 
summary and treatment records from the VAMC, Brecksville, 
dated in October and November 1977, shows that the veteran 
was admitted for habitual excessive drinking and placed in 
the alcohol treatment program.  Psychological testing 
disclosed a somewhat schizoid personality and alcohol abuse, 
but was otherwise within normal limits.  Upon completion of 
the alcohol treatment program, she was transferred to the 
Interval Brotherhood Home in November 1977, where she was 
treated for alcoholism until February 1978.  She was admitted 
to St. John & West Shore Hospital from August to September 
1982 for detoxification and treatment of alcoholism, and 
related that she had started drinking as a teenager, began 
drinking to excess while in service, continued to drink on 
and off following service discharge, and had undergone 
detoxification three times.  She complained of nausea, 
vomiting, staggering, blackouts, and fainting associated with 
drinking alcohol.  The final diagnosis was alcoholism.  

In November 1997, the veteran filed a claim for service 
connection for an acquired psychiatric disability and for a 
seizure disorder.  The RO requested all private treatment 
records identified by the veteran.  

Outpatient treatment records from Kaiser Permanente Medical 
Group (Kaiser Hospital), dated from September 1989 through 
July 1994, show that the veteran was seen in September 1989 
complaining of headaches following a motor vehicle accident 
two weeks previously, and gave a history of seizures.  A 
magnetic imaging scan (MRI) of the head in September 1989 
disclosed no abnormalities, and an electroencephalogram (EEG) 
in October 1989 was reported to be normal.  An EEG in 
February 1990 was consistent with a generalized seizure 
disorder, while another MRI scan of the head disclosed no 
abnormalities, and the veteran was started on Depakote.  
Another EEG in November 1991 was normal, and the examiner 
noted that the veteran's symptoms were a combination of 
anxiety due to stress, noting that she was a working single 
parent, and possible seizures.  The veteran continued to be 
seen at Kaiser Permanente for complaints variously diagnosed 
as absence seizures, possible generalized primary epilepsy, 
possible psuedoseizures, absence epilepsy versus atypical 
absence epilepsy, and possible psuedoseizures related to 
stress/anxiety.  In July 1994, the veteran was admitted to 
Kaiser Hospital with complaints of seizures of increased 
frequency in the last 24 to 36 hours, and a history of recent 
stress, including her daughter running away on an almost 
daily basis.  It was noted that much of the veteran's seizure 
activity had been without EEG abnormalities.  After 
observation, the examiner determined that the episodes he had 
witnessed were psuedoseizures.  The clinical impression was 
petit mal versus psuedoseizure.  An EEG in September 1995 was 
normal.  The veteran continued to be seen through June 1996, 
with continuing clinical impressions of seizures and 
psuedoseizures.  

VA outpatient clinic records from the VAMC, Brecksville, 
dated from July 1995 to May 1998, show that the veteran was 
seen in July 1995 requesting treatment in the mental health 
clinic for psuedoseizures.  On evaluation in February 1996, 
she related a history of absence episodes for five years, 
alcohol abuse, depression, and head trauma, citing motor 
vehicle accidents in 1989 and 1990.  She also stated that her 
seizures began 13 years ago when she was undergoing alcohol 
rehabilitation, and further related the onset of seizures to 
an abusive relationship with her ex-husband in which she 
sustained several blows to the head.  She was noted to have 
been prescribed Depakote and Klonopin.  The impression was 
seizures versus behavior.  Neurological evaluation in 
November 1996 cited the veteran's statement that her seizures 
occur in the morning, usually around the time of her period; 
that she can go months at a time without having seizures; and 
that  she thinks that her seizures are precipitated by lack 
of sleep or stress.  She was noted to have undergone a 
complete neurological work-up in the past.  Neurological 
testing was within normal limits, but she became unresponsive 
after having a light flashed in her eyes.  The neurological 
impression was complex partial seizures versus psuedoseizures 
versus anxiety event.  

VA outpatient treatment records show that she was again seen 
for a neurological evaluation in April 1997, and it was again 
noted that an EEG in 1996 had been normal, and that a MRI of 
the head disclosed biparietal atrophy.  The veteran underwent 
another EEG in May 1997 which was again normal.  The clinical 
impression was complex partial seizures with normal findings 
in a patient with atrophic brain and cerebellum on MRI.  She 
was maintained on Tegretol and Clonopin.  

A May 1997 hospital summary from the VAMC, Wade Park, shows 
that the veteran's diagnosis on admission was seizures versus 
pseudoseizures.  It was noted that the veteran claimed 
absence seizures in childhood, well-controlled until the 
early 1980's, when she was diagnosed with alcohol withdrawal 
seizures, and that she had discontinued alcohol use in 1983.  
She described her seizures, including her feelings prior to, 
during. and after episodes, and noted that they tended to 
occur before her menses and in periods of stress.  She was a 
single parent, divorced, with two daughters who were causing 
her many problems.  Neurological examination on admission was 
essentially normal.  A sleep-deprived EEG was normal and a 
spinal tap was normal, while a review of her May 1996 MRI 
scan revealed a global brain atrophy with atrophy of the 
cerebellar.  She had one episode witnessed by a physician, 
with staring, absence, and subsequent confusion but no loss 
of consciousness, consistent with a complex partial seizure.  
An EEG a few hours later was normal.  The diagnosis at 
hospital discharge was complex partial seizure, but it was 
noted that she would benefit from video monitoring in order 
to clarify her diagnosis.  

VA outpatient clinic records from the VAMC, Brecksville, 
dated in September 1997, show that she was seen after a 
seizure episode at work.  Her medical history was reviewed 
and it was determined that she had been undergone extensive 
neurological work-ups in the past, and that the current 
episode was not suggestive of a seizure.  In October 1997 she 
denied any further seizure episodes since her last visit, and 
the interviewer suggested that her major difficulty might be 
a chronic dysthymia, noting that her life had been fully 
occupied for years in working and in attending to her 
daughter, with little time for activities that meet her 
needs.  In January 1998, it was noted that she was working a 
full day, with overtime, then works a second job three nights 
per week.  She was seen in March, April and May 1998 for 
routine complaints and noted a decreasing frequency in her 
seizure activity.  

An April 1998 letter from a private physician stated that 
there was a petit mal seizure characterized by staring at the 
wall for a few minutes (5-6) at times, without loss of 
consciousness.  

In April 1998, the veteran submitted numerous statements from 
co-workers and others, many of them registered nurses or 
social workers, who related that they had seen the veteran 
have periods of fixed staring and unresponsiveness, without 
communication or interaction, with subsequent disorientation, 
fatigue, confusion, and occasional hostility and 
noncooperation. 

In May 1998, the veteran was taken by co-workers to the VAMC, 
Wade Park, after having an episode.  On admission, she was 
noted to have a questionable history of complex partial 
seizures, and indicated that she had been getting poor sleep 
for the past few days.  Physical examination was normal, and 
neurological screening and work-up found no abnormalities.  
She was monitored for seizures while hospitalized, without 
result, and an EEG did not show any evidence of epileptiform 
activity.  She was released the following day with a 
diagnosis of complex partial seizures.  

VA outpatient treatment records dated in September 1999 cited 
the veteran's statement that she had absence seizures in 
childhood which she outgrew, but had a motor vehicle accident 
in 1990, and is now amnestic about the whole episode.  She 
related that she began having seizures a few weeks later, 
with a normal EEG and MRI, and was started on Depakote.  
Neurological examination was intact.  The clinical impression 
was episodic spells of confusion with history of complex 
partial seizures and a non-focal neurological examination.  
The veteran continued to be seen in the neurology and 
neuropsychology clinics from October through February 2000 
for therapy to improve anger management and resolve, domestic 
conflicts.  

The frequency of seizures was noted and related to lack of 
sleep and working on a computer.  In January 2000, the 
frequency of seizures was estimated to be about once a month.  
In February 2000, she related that she had a history of 
absence seizures in childhood, which she outgrew, but again 
had seizures in the 1970's, when she was married and was 
being abused, and was treated with Dilantin.  She again began 
having seizures following a motor vehicle accident in 1990.  
Her medications included Tegretol, Clonopin, and Lamictal.  
She related that she had a seizure over the weekend, but 
neurological examination was currently normal and she was 
stable.  

As noted, this case was remanded by the Board in April 1999 
for additional development of the evidence, to include 
obtaining any private or VA medical records not already 
associated with the claims folder, and to afford the veteran 
the opportunity to obtain and submit medical evidence or 
opinion showing that her claimed disabilities were incurred 
in service.  

A videoconference hearing was held in May 2001 before the 
undersigned Member of the Board.  The appellant testified as 
to the nature and frequency of her complex partial seizure 
episodes, indicating that such were primarily psuedoseizures.  
She asserted that she began to have seizures in 1977 and in 
the late 1970's; that the doctor's did not recognize her 
condition and did not provide treatment; that she was taken 
to the hospital while in service because she was falling down 
and uncontrollable, and subsequently placed in the alcohol 
treatment program; and that she had had a child taken away 
from her and placed in a foster home, causing her to 
experience stress and to have psuedoseizures which were then 
unrecognized.  She further testified that she was admitted to 
the VAMC, Brecksville, in 1977 and treated for alcoholism and 
a nervous condition; that she later was seen at the Cleveland 
Clinic, St. John & West Shore Hospital, and Kaiser Hospital, 
and had been treated for several years for a seizure disorder 
and psuedoseizures at the VAMC, Wade Park; and that she had 
been treated by certain physicians and specialists.  She 
asserted that she had been medicated with Dilantin, a seizure 


medication, at St. John & West Shore Hospital.  The appellant 
described several occasions in which she experienced seizure 
episodes, the symptoms, and the treatment provided.  She 
again referred to the inservice episode in which she was 
falling down, taken to the Naval Hospital and remained 
overnight, as an episode of seizure.  She conceded that there 
was no diagnosis of seizure on that occasion or at anytime 
during service, but asserted that "things", presumably 
seizures, were not recognized at that time.  She provided no 
response to an inquiry as to whether she had a psychiatric 
diagnosis, and acknowledged that no physician, private or VA, 
had indicated to her in any manner that her claimed seizure 
disorder and acquired psychiatric disorder were related to 
her periods of active duty.  A transcript of her testimony is 
of record.

Following her testimony, the appellant entered into evidence 
a written statement of  her contentions; copies of articles 
from medical magazines, titled, "Psuedoseizures or 
Somatoform Spells; Epilepsy or Somatoform Disorder" and 
"Living with Pseudoseizures", and a waiver of initial RO 
review of that evidence.  

II.  Analysis

In order to establish service connection for claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury resulting in current 
disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(a) 
(2000).  Service connection may also be granted on a 
presumptive basis for certain chronic disabilities, including 
organic diseases of the central nervous system, when 
manifested to a compensable degree within the initial post 
service year.  38 C.F.R. §§ 3.307, 3.309(a) (2000).

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed in 
sound condition except for defects noted when examined and 
accepted for service.  38 U.S.C.A. § 1111, 1137 (West 1991).  
Clear 


and unmistakable evidence that the disability existed prior 
to service will rebut this presumption.  38 U.S.C.A. § 1111 
(West 1991);  38 C.F.R. § 3.304(b) (2000).  In addition, if a 
condition noted during service is not shown to be chronic, 
then continuity of symptomatology after service generally is 
required for service connection.  38 C.F.R. § 3.303(b) 
(2000).  

The service medical records show that an inadequate 
personality disorder and chronic alcoholism were diagnosed 
during active service in June 1977.  Personality disorders 
are not diseases within the meaning of applicable legislation 
providing for payment of VA disability compensation benefits.  
38 C.F.R. § 3.304(c), Part 4, § 4.9 (2000).  Further, direct 
service connection may not be granted for disability, such as 
alcohol or drug abuse, which was not incurred in the line of 
duty and is the result of the veteran's willful misconduct 
or, for claims filed after October 31, 1990, the result of 
his or her abuse of alcohol or drugs.  38 U.S.C.A. §§ 105, 
1521 (West 1991);  38 C.F.R. §§ 3.301(a),(b),(c)(2), 3.304(c) 
(2000).  The veteran's claim was filed on December 4, 1997.

Furthermore, the veteran's service medical records are silent 
for complaint, treatment, findings or diagnosis of an 
acquired psychiatric disability other than the diagnosed 
personality disorder and alcoholism during her period of 
active service.  An acquired psychiatric disability was not 
manifest during active service or on service separation 
examination, and psychosis was not demonstrated or diagnosed 
during active service, during the initial postservice year, 
or at any other time.  The veteran was hospitalized with a 
diagnosis of habitual excessive drinking in October 1977, and 
psychological testing was within normal limits.  She was 
found to have anxiety symptoms in September 1989, but is not 
shown to have a formal psychiatric diagnosis.  

A seizure disorder was not manifest during active service or 
on service separation examination, and organic disease of the 
central nervous system was not shown during the initial 
postservice year.  Her complaints of seizure activity was 
first shown in September 1989 following a motor vehicle 
accident, and an EEG in 

February 1990 was consistent with a generalized seizure 
disorder.  Global brain atrophy with atrophy of the 
cerebellar was initially shown on MRI in May 1996, nineteen 
years after service separation.  

While the Board has considered the April 1998 lay statements 
from the veteran's co-workers and others, including 
registered nurses and social workers, relating that they had 
seen the veteran have periods of fixed staring and 
unresponsiveness, without communication or interaction, the 
Board notes that the existence of such periods is not in 
question.  However, the only issue before the Board is 
whether the evidence shows that the veteran's seizures or 
psuedoseizures were incurred during active service.  The 
cited lay statements do not address that issue, and they are 
not probative to the issues on appeal.  

Thr Board has also considered the copies of articles from 
medical magazines titled, "Psuedoseizures or Somatoform 
Spells; Epilepsy or Somatoform Disorder" and "Living with 
Pseudoseizures".  However, neither of those articles make 
any reference to the claimant, or to her period of active 
service, or to the cause or onset of her seizures or 
psuedoseizures.  Most significantly, they do not relate the 
veteran's current condition to her period of active service.  
While the information and assertions contained in those 
articles may be entirely true, such does not establish that 
the veteran's current seizures or psuedoseizures originated 
or were manifest during active service or for many years 
thereafter.  For those reasons, the Board finds the articles 
submitted not to be as probative to the issues on appeal.  

The Board has also considered the appellant's contentions in 
her testimony and written statements, including the 
assertions that the episodes of drunkenness in April 1977 
were, in fact, seizures or psuedoseizures which were 
unrecognized at the time.  However, the reports by 
individuals who came in contact with the veteran on those 
occasions were unequivocal as to the nature of her problem, 
and specifically cited her drinking alcohol and becoming 
acutely intoxicated prior to being taken to the station 
hospital.  Further, the veteran had a history of lapsing 
during her participation in the alcohol treatment programs, 
requiring that she be placed on 

Antabuse.  Her psychiatric examination in June 1977 and on 
service separation in August 1977 showed only a chronic 
inadequate personality disorder and chronic alcoholism.  The 
Court has held that a lay person, such as the veteran, is not 
competent to offer evidence that requires medical knowledge, 
such as the diagnosis or cause of a disability.  See  
Espiritu v. Derwinski,  2 Vet. App. 492, 495 (1992).  If such 
testimony is not competent, it cannot be probative.  The 
Board finds that the veteran's assertions that a seizure 
disorder was present but unrecognized during active service 
is not competent because she lacks medical training or 
knowledge.  Further, the veteran was examined by a 
psychiatrist while undergoing inservice detoxification and 
alcohol treatment, and no complaint, treatment, finding, or 
diagnosis of seizures or psuedoseizures is contained in those 
medical records.

The appellant's contention that she was placed on Dilantin at 
St. John & West Shore hospital in 1982 is not supported by 
the record.  To the contrary, the record shows that she was 
treated at that facility for alcoholism, and related that she 
had started drinking as a teenager, began drinking to excess 
while in service, continued to drink on and off following 
service discharge, and had undergone detoxification three 
times.  She complained of nausea, vomiting, staggering, 
blackouts, and fainting associated with drinking alcohol, and 
the final diagnosis was alcoholism.  There is no evidence 
that the claimant was given or prescribed any anti-seizure or 
anti-convulsant medications prior to 1989, more than ten 
years after final service separation.

Based upon the foregoing, and for the reasons and bases 
stated, the Board finds that 
an acquired psychiatric disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1131, 5107(a) 
(West 1991), 5103A(a)-(d), effective November 9, 2000;  
38 C.F.R. § .3.303 (2000).  Future, the Board finds that a 
seizure or psuedoseizure disorder was not incurred in or 
aggravated by active service, and that the service incurrence 
of organic disease of the central nervous system may not be 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
5107(a)(West 1991), 5103A(a)-(d), effective November 9, 2000;  
38 C.F.R. 


§ 3.303, 3.307, 3.309 (2000).  Accordingly, service 
connection for a seizure disorder, including psuedoseizures, 
and for an acquired psychiatric disability 
is denied.  

In reaching its decisions, the Board has considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the appellant's claims, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for a seizure disorder, including 
psuedoseizures, is denied.

Service connection for an acquired psychiatric disability is 
denied.




		
	F.  JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 

